DETAILED ACTION
	Claims 1-9, 11-12, 14-22, 25 and 27-28 are currently pending.  Claims 1-5, 7-9, 14-18, 21-22 and 25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2019.  Instant claims 11-12 have been amended to recite at least 2 polycarboxylic acid derived chelating agents wherein the election was to specifically GLDA, a single chelating agent.  
Withdrawn Rejections
The prior rejection of claims 1-3, 5, 7-9, 11, 18, 21-22 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/024938 is withdrawn in light of Applicant’s amendment to limit the chelating agent to GLDA or TPA and mixtures thereof present at least 3% which the ‘938 publication does not teach.
The prior rejection of claims 1-4, 7, 11, 14 and 25 under 35 U.S.C. 103 as being unpatentable over XP -002775626 is withdrawn in light of Applicant’s amendment to limit the chelating agent to GLDA or TPA and mixtures thereof present at least 3% which the ‘626 publication does not teach.
Examiner’s Note

	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 14-18, 21-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “diethylene pentaacetic acid (TPA)” wherein the abbreviations previously used for diethylene pentaacetic acid was DTPA (per instant claim 11 and the instant specification (page 5, lines 5-15)).  It is unclear if the abbreviation is correct or additionally if the chelating agent is directed to diethylene triamine pentaacetic acid, as the abbreviation incudes the “T” directed to the triamine, however written out triamine is missing and the abbreviation is missing the “D” corresponding to the diamine portion of the chemical.  For examination purposed the triamine pentaacetic acid (DTPA) based on previously examined claims and the instant specification.  Correction or clarification is required.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 18, 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0234489 (previously applied).
Regarding claim 1, the limitation of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a polycarboxylic acid derived chelating agent is met by the ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of 
Regarding the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.
Regarding claims 2-3, the limitation of wherein the material is a keratinous material including human hair is met by the ‘489 publication teaching contact with the hair [0044].
 	Regarding claim 5, the limitation of which is carried out on a material that has been dyed is met by the ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair.
	Regarding claim 7, the limitation of wherein the composition is selected from a group including shampoo is met by the ‘489 publication teaching a shampoo composition [0053].
	Regarding claim 8, the limitation of wherein the composition comprises 1 to 30 wt% of one or more surfactants is met by the ‘489 publication teaching sodium lauryl ether sulfate at 12% (Example 2) wherein the composition is taught to contain surfactants [0050] and the instant specification evidences sodium laureth sulfate is an anionic surfactant (page 17, lines 20-25).

Regarding claim 18, the limitation of wherein steps (a) and (b) are carried out simultaneously and the method involved contacting the hair with coloring composition comprising polycarboxylic acid derived chelating agent is met by the ‘489 publication teaching the chelating agent containing composition may also include colorants, pigments and dyes [0045].
Regarding claims 21-22 and 25, the limitation of provides significant color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding chelating agents, provides a reduction in color loss of at least 10% or 20 % after three washes compared with hair treated by an equivalent method excluding chelating agent is met by the ‘489 publication teaching the method steps of application to a color treated hair a composition with a chelating agent, and thus would inherently provide the color loss reduction as claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 14, 18, 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373 (previously applied) in view of US 2013/0174863 (previously applied) and US 2004/0234489 (previously applied).
Regarding claim 1, the limitation of a method combatting color loss from a dyed material, the method comprising the steps of contacting the material with a composition comprising a chelating agent is met by the ‘373 publication teaching the use of short chain aldehydes for color stabilization of dyes of keratin fibers (page 1, third paragraph).  rd paragraph from bottom).  Thus teaching application of the composition to keratin for combatting color loss.
Regarding claims 2-5, the limitation of wherein the material is keratinous material, human hair and growing human hair that has been dyed is met by the ‘373 publication teaching the use of the product on different hair or hair zones including freshly grown hair which are dyed (page 1, third paragraph) wherein the composition is used to treat human hair such as for cleaned with shampoo wherein the composition is applied to keratin fibers to maintain dyed fibers (page 1, first and second paragraph).
Regarding claim 7, the limitation of wherein the composition is in the form of a hair conditioning composition is met by the ‘373 publication teaching hair conditioning (page 13, 3-4th last paragraph).
Regarding claim 8, the limitation of comprises 1 to 30 wt% of one or more surfactants is met by the ‘373 publication teaching surfactants at 0.5 to 15 wt% (page 7, middle of the page).
Regarding claims 9 and 18, the limitation of wherein steps (a) and (b) are carried out simultaneously and the material is contacted with a single composition comprising: a chelating agent is met by the ‘373 publication teaching specific examples are taught to th paragraph from bottom), and thus would be contacted to the material at the same time with the chelating agent and the coloring composition. 
Regarding claims 14, the limitation of wherein the aldehyde is a hydroxyl substituted aldehyde or an alpha substituted aldehyde, and wherein the aldehyde is selected from the group including glyceraldehyde is met by the ‘373 publication teaching glyceraldehyde (page 2, third paragraph).
Regarding claims 21-22 and 25, the limitation of provides significant color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding chelating agents, provides a reduction in color loss of at least 10% or 20 % after three washes compared with hair treated by an equivalent method excluding chelating agent is met by the ‘373 publication teaching the method steps of application to a color treated hair a composition with a chelating agent, and thus would necessarily provide the color loss reduction as claims.  
The ‘373 publication does not specifically teach the carboxylic acid derived chelating agent at least 3 w%, wherein the chelating agent is the elected GLDA (claim 1).
The ‘863 publication teaches hair care compositions that inhibits redox metal deposits build up on keratinous tissue, the composition include a chelant (abstract).  Deposition of mineral on hair can lead to poor hair health such as poor shine and accelerated cuticle damage and can reduce color uptake [0002].  Chelating agents are taught to include EDTA and GLDA ([0040], [0043], claim 18).

It would have been obvious to have selected various combinations of disclosed ingredients (such as aldehydes and chelating agents including EDTA) from within the prior art disclosure of the ‘373 publication, to arrive at the instantly claimed color loss combatting composition applied to growing hair “yielding no more than one would have expected from such an arrangement”.
It would have been obvious to one of ordinary skill in the art to substitute a first chelating agent, EDTA, as taught by the ‘373 publication with a second chelating agent, GLDA, as taught by the ‘863 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
 One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using GLDA in the composition taught by the ‘373 publication because the ‘863 publication teaches both EDTA and GLDA to be used as chelating agents in hair care compositions wherein the ‘373 publication is directed to a hair care composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘863 publication teaches the use of chelating agents to protect the hair from cuticle damage which can reduce color uptake [0002] and the ‘373 publication is directed to composition to help with color stabilization in the hair.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the concentrations of GLDA which are known to be used in a hair treating composition to conditioning hair are taught by the ‘489 publication wherein the ‘373 publication is directed to hair conditioning compositions.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amounts of GLDA to be used in hair care compositions and optimize as the ‘489 publication teaches a range of concentrations known to be used in hair care compositions for conditioning treatment and the ‘373 publication is directed to a hair conditioner. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863 and US 2004/0234489 as applied to claims 1-5, 7-9, 14, 18, 21-22 and 25 above, and further in view of Best Option (Best Options for Straight Hair (April 2011), pgs. 1-4), previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication and the ‘489 publication.  
The ‘373 publication does not teach the elected 2-hydroxy octanal (claim 14).
Best Option teaches hair compositions wherein glutaraldehyde can be replaced by alternate aldehydes including octanal (page 2, 8th paragraph) and wherein alpha hydroxyl acid are used to smooth hair (page 3, third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the glutaraldehyde taught by the ‘373 publication with the 2-hydroxy octanal that is elected as because Best Options teaches octanal may be used in place of glutaraldehyde and the alpha hydroxyl forms are known to be used in hair straightening formulations, thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed ingredient to use the alpha hydroxyl form of octanal in place of glutaraldehyde in the formulation taught by the ‘373 publication.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863 and US 2004/0234489 as applied to claims 1-5, 7-9, 14, 18, 21-22 and 25 above, and further in view of US 2011/0117147 (previously applied).

The ‘373 publication does not teach the elected 2-hydroxy octanal (claim 14).
The ‘147 publication is drawn to a method of providing a long lasting effect comprising applying a product directly to skin, scalp, fiber, fiber product or cloth (abstract, claim 9).  It discloses a total carbon atom of groups A and B is 6 to 18, may have one or more substituted groups such as hydroxyl groups and examples of the hydroxyl group containing straight-chain or branched aldehydes include 3-hydroxyoctanal [0068].  One having ordinary skill in the art would reasonable expect success in modifying the hydroxyl substitutes on the aldehyde form the 3-hydroxyoctanal to the 2-hydroxyoctanal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method previously disclosed by the ’373 publication, such that the aldehyde is a hydroxyl substituted aldehyde with a total carbon amount of 6 to 18, as previously disclosed by the ‘147 publication to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because the ‘373 publication and the ‘147 publication both contain disclosures drawn to the field of hair dyes.  The ‘147 publication discloses the cosmetic product in hair dye as a hair cosmetic ([0137], [0142]).  Therefore one of ordinary skill in the art would have been motivated to combine the teachings of the ‘373 publication and the ‘147 publication, thus combining prior art elements according to know method to yield predictable results.  See MPEP 2141.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863 and US 2004/0234489 as applied to claims 1-5, 7-9, 14, 18, 21-22 and 25 above, and further in view of FR 2937543 (machine translation and original document, previously applied).
Citations to the ‘543 patent are to the machine translation except where specifically cited from the original FR 2937543 document.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication and the ‘489 publication.  
The combination of references does not teach wherein the composition further comprises a succinimidyl ester (claim 15).
The ‘543 patent teaches use of succinimidyl ester compound for protection of color during the washing of artificially dyed keratin fibers, especially human keratin fibers, preferably hair (title). The use of one or more succinimidyl ester compound of formula I as an agent for protection of color during the washing of artificially dyed keratin fibers, preferably hair is claimed wherein R is 1-30 hydrocarbon (abstract).  The ‘543 patent specifically demonstrates the N-hydroxysuccinimidyl formulation (page 2, lines 
    PNG
    media_image1.png
    229
    433
    media_image1.png
    Greyscale
N is equal to 1, R1denoted hydrocarbon containing 1 to 30 carbon atoms and R2 denotes hydrogen (page 2 last paragraph to page 3 first, reading on the elected structure).  The succinimidyl ester of formula I can be introduced into the dye composition applied to the keratin fibers (page 3, 2nd to last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a succinimidyl ester as taught by the ‘543 patent in the composition taught by the ‘373 patent because the ‘543 patent teaches the succinimidyl ester provides protection from color loss during shampoo or artificially dyed hair.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘543 patent teaches inclusion of the succinimidyl ester in hair dye composition and the ‘373 patent is directed to a hair dye composition.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘373 patent teaches additional ingredient may be included in the composition as long as the effects of the present invention are not impaired (page 14, middle of page).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863 and US 2004/0234489 as applied to claims 1-5, 7-9, 14, 18, 21-22 and 25 above, and further in view of US 2015/0037270 (previously applied).

The combination of references does not specifically teach further comprising a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 17).
The ‘270 publication discloses compositions and method for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin without feeling greasy (abstract).  The crosslinking agent can have formula as in claim 16 with reactive moieties A,B, C and D that can be made a maleate (deprotonated form of maleic acid) group (claim 4).  The linker itself can be independently substituted with one of groups such as amine groups (claim 9, -NR1R2) and the linker itself can also be an amine [0062].
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘373 publication.  The person of ordinary skill in the art would have bene motivated to make those modifications and reasonable would have expected success because both the ‘373 publication and the ‘270 publication relate to compositions applied to the hair and will not only dye the hair but also repair bonds in the hair.  Thus the combined .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863 and US 2004/0234489 as applied to claims 1-5, 7-9, 14, 18, 21-22 and 25 above, and further in view of JP 11-199446 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication and the ‘489 publication.  
	The combination of references does not teach further comprising an amine salt of a carboxylic acid (claim 16).
	The ‘446 patent teaches a hair cosmetic capable of imparting excellent pliability and lubricity to hair and improving the coherency of hair by inclusion specific amounts of beta-hydroxy monocarboxylic acid salt (abstract).  The hair cosmetic is taught to be a hair dye ([0001], [0004]).  The beta-hydroxy monocarboxylic acid invention is taught to be a formula I and the salt to be a triethanolamine salt [0010], reading on the amine salt of a carbolic acid in claim 16.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the beta-hydroxy monocarboxylic acid salt including triethanolamine salt as taught by the ‘446 publication in the hair dye composition taught by the ‘373 publication because the ‘446 publication teaches the beta-hydroxy monocarboxylic acid salt to be used in hair dyes to provide pliability and lubricity to hair.  One of ordinary skill in the art before the filing date of the claimed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-24 and 27-31 of copending Application No. 16/095,544 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘544 application are directed to a method of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.  The instant claims and the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Patent No. 10,799,440 (reference application) in view of US 2004/0234489 (previously cited). Although the 
The instant claims and the ‘440 patent differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range. The ‘489 publication teaching a shampoo composition [0053].  It would have been prima facie obvious to one of ordinary skill in the art to use the specific complexing agent taught by the ‘489 publication in known amounts to be used in a hair care composition for the polycarboxylic acid derived chelating agent taught by the ‘440 patent 

Claims 1-5, 7 and 14-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10-19, 28 and 30-32 of copending Application No. 16/095,598 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘598 application are directed to a method of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.
The instant claims and the ‘598 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of copending Application No. 16/337,504 (reference application) in view of WO 200230373 and US 2004/0234489. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘504 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.  The ‘504 application does not specifically teach for combatting color loss.  The instant claims and the ‘504 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a 
The ‘373 publication teaches the use of aldehydes and chelating agents to be used in the treatment of hair wherein the composition is for ‘freshening up’ color hair which has already been dyed.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the composition taught by the ‘504 application on colored hair as the ‘373 publication teaches the use of composition including aldehydes and chelating agents are known to be used on dyed hair and wherein the ‘504 application teaches the benefits of such application to hair.  Thus the combination of references teaches the application of the material to the same hair population, dyed, thus meeting the claim limitations as the ‘combatting color loss’ would be a result of the material application. It would have been prima facie obvious to one of ordinary skill in the art to use the specific complexing agent taught by the ‘489 publication in known amounts to be used in a hair care composition for the polycarboxylic .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18, 21-22 of copending Application No. 16/337,566 (reference application) in view of WO 200230373. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘566 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human hair, wherein the alpha aldehyde and wherein the composition additional comprise a chelating agent selected from GLDA and present at an overlapping cocentraiton.  The ‘566 application does not specifically teach for combatting color loss.  The ‘373 publication teaches the use of aldehydes and chelating agents to be used in the treatment of hair wherein the composition is for ‘freshening up’ color hair which has already been dyed.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the composition taught by the ‘566 application on colored hair as the ‘373 publication teaches the use of composition including aldehydes and chelating agents are known to be used on dyed hair and wherein the ‘566 application teaches the benefits of such application to hair.  Thus the combination of references teaches the application of the material to the same .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-9 and 14-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-23 and 26-29 of copending Application No. 16/337,459 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘459 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair and wherein the composition additional comprise a chelating agent for combatting color loss.  The instant claims and the ‘459 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/095,593 (reference application) in view of WO 200230373. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘593 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair and wherein the composition additional comprise a chelating agent.  The ‘593 publication does not specifically teach for combatting color loss. The instant claims and the ‘593 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-9, 14-18, 21-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-23, 27-28 and 31-32 of copending Application No. 16/337,540 (reference application) US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘540 application are directed to a method of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.
The instant claims and the ‘540 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
Applicant argues claim 6 is drawn to a composition comprising two or more polycarboxylic acid derived chelating agents.  GLDA was elected by Applicant for initial examination.  Since claim 1 comprises a composition comprising a polycarboxylic acid derived chelating agent and claim 6 depends therefrom these claims both are drawn to a method comprising the use of the composition containing the GLDA elected species and should not be withdrawn.
In response, Applicant was given the choice to elect a single disclosed polycarboxylic acid derived chelating agent or a single disclosed specific combination of polycarboxylic acid derived chelating agents in the Restriction Requirement mailed 
102:  Applicant argues the ‘938 publication (Brown) generically discloses chelating agent and in examples uses EDTA at 0.10%.  Both claims 1 and 9 have been amended to specify the presence of GLDA, DTPA or a mixture thereof in at least 3 wt%.
In response, the rejection over the ‘938 publication has been withdrawn.
Applicant argues the ‘489 publication (Muller) does not disclose or suggest the claimed method of combatting color loss from dyed material using its carboxylic acids which are shampoos comprising no more than 0.3% of carboxylic acid.  The ‘489 publication contains no disclosure of the use of a composition comprising at least 3 wt% of chelating agent selected form GLDA, DTPA and mixtures thereof.
In response, the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.
103: Applicant argues the ‘626 publication does not teach the claim as amended.  In response the rejection over the ‘626 publication have been withdrawn.
Applicant argues the ‘373 publication (Kleen) does not teach the concentration of the complexing agents nor does it teach the GLDA, as is presented in independent claims 1 and 9.
In response, Applicant is referred to the modified rejection above wherein the ‘489 publication teaches the claimed range of the complexing agent GLDA.

In response, the newly added limitations directed to GLDA and the concentration are addressed by the modified rejection wherein the ‘489 publication teaches GLDA and the claimed percentage.  Regarding the treatment of color loss, the ‘373 publication teaches the hair treatment composition for color stabilization wherein the composition including a carboxylic acid chelating agent and is applied to color treated hair.  Thus the ‘373 publication teaches the composition and the active step, meeting the limitation of combatting color loss from dyed material.
Applicant argues Example 1 of the present specification clearly indicates that immersing dyed wool swatches with 10 wt% DTPA or GLDA for 30 minutes at 40 degrees reduce the loss of color to 6% and 20% respectively.
In response, it appears Applicant is arguing unexpected results.  The example pointed to by Applicant requires DTPA or GLDA to be present at 10 wt% and be applied to wool.  In the instant claims the scope is more broadly directed to 3 wt% and above and additionally to dyed material, including more than wool such as the specific claimed keratin fibers.  Applicant’s presented example is not commensurate in scope with the instant claims.
Applicant argues the ‘863 publication (Marsh) discloses chelating agents which include GLDA however does not mention the claimed concentration.

Applicant argues the ‘863 publication does not teach combating color loss from dyed material.
In response, Applicant’s arguments regarding combatting color loss are addressed above as it pertains to the ‘373 publication.
Applciant argues the ‘373 publication already provies a solution to the problem of reduing color lsosfor dyed material such as hair and thus there is no reason to investigate other methods which do not include short-chain aldehydes.
In response, Applicant admits the ‘373 publication teaches reducing color loss from dyes materials such as hair (page 12, third paragraph).  Additionally as stated by the ‘489 publication and the ‘863 publication it would have been obvious to one of ordinary to substitute one known cheating agent for a second known chelating agent GLDA and additionally GLDA is known to be used in shampoos in concentrations overlapping with the instant claims wherein it provides conditioning properties.  Thus it would have been obvious to use GLDA in the claimed concentration in color loss prevention shampoo to additionally provide for conditioning treatment to the hair.
Applicant argues Best Options does not provide for the chelating agent claimed at the claimed amount and points to example 1 in the instant specification.
In response, Applicant’s arguments are addressed above when originally presented regarding the ‘373 publication and example 1 in the instant specification.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitations regarding GLDA at the claimed concentration for prevention of color loss and Example 1 of the instant specification are addressed above pertaining to the ‘373 publication and the ‘489 publication.
Applicant argues the ‘543 publication (Lalleman) does not disclose a method of combatting color loss from a dyed material comprising a composition including at 3 wt% of a chelating agent selected form GLDA, DTPA and mixtures thereof.  Applicant further points to example 1 in the instant specification.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitations regarding GLDA at the claimed concentration for prevention of color loss and Example 1 of the instant specification are addressed above pertaining to the ‘373 publication and the ‘489 publication.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitations regarding GLDA at the claimed concentration for prevention of color loss and Example 1 of the instant specification are addressed above pertaining to the ‘373 publication and the ‘489 publication.
Applicant argues the ‘446 publication does not disclose a method of combatting color loss from a dyed material comprising a composition including at 3 wt% of a chelating agent selected form GLDA, DTPA and mixtures thereof.  Applicant further points to example 1 in the instant specification.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitations regarding GLDA at the claimed concentration for prevention of color loss and Example 1 of the instant specification are addressed above pertaining to the ‘373 publication and the ‘489 publication.
Double Patenting: Applicant argues since none of the patent applications including the present application is actually patented the double patenting rejection is not ripe for an actual rejection of any claims.  The double patenting issues will be addressed when the claims are otherwise allowable.
In response, Applicant has presented no substantive arguments and thus the double patenting rejections are maintained for reasons of record and modified based on amendments to the instant claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        /DENNIS J PARAD/Primary Examiner, Art Unit 1612